TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00634-CR


The State of Texas, Appellant

v.

Jessica Cook, Appellee




FROM THE COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY
NO. C1CR07224975, HONORABLE ELISABETH ASHLEA EARLE, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		The State of Texas has filed a motion to dismiss its appeal.  We grant the motion and
dismiss this appeal.

  
						G. Alan Waldrop, Justice
Before Justices Patterson, Waldrop and Henson
Dismissed on State's Motion
Filed:   December 9, 2008
Do Not Publish